Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of this 15th day
of February, 2006 by and between ANSYS, Inc., a Delaware corporation (“ANSYS”),
Fluent, Inc., a Delaware corporation (“Fluent”) (ANSYS and Fluent together, the
“Company”) and Hasan Ferit Boysan, Ph.D. (“Employee”).

 

WHEREAS, ALASKA has entered into that certain Agreement and Plan of Merger dated
as of February 15, 2006 by and among ANSYS, ANSYS XL, LLC (“Merger LLC”), BEN I,
Inc. (“Merger Sub”), HINES II, Inc. (“Merger Sub II”), Heat Holdings Corp.
(“Holding”), Aavid Thermal Technologies, Inc. (“Company Inc.”), TROY III, Inc.
(“Merger Sub III”), Fluent, and, for certain limited purposes described therein,
Willis Stein & Partners II, L.P., Willis Stein & Partners III, L.P., Willis
Stein & Partners Dutch, L.P., Willis Stein & Partners Dutch III-A, L.P., Willis
Stein & Partners Dutch III-B, L.P., and Willis Stein & Partners III-C, L.P. and
Willis Stein & Partners II, L.P., as Stockholders’ Representative (the “Merger
Agreement”);

 

WHEREAS, pursuant to the Merger Agreement the parties thereto will effect a
business combination that is expected to be completed in or around April 2006
(the “Business Combination”) through, and in the following order, (a) the merger
of Merger Sub with and into Holding, with Holding being the surviving
corporation (the “First Merger”), (b) the merger of Holding with and into Merger
LLC, with Merger LLC being the surviving company (the “Second Merger”), (c) the
merger of Merger Sub II with and into Company Inc., with Company Inc. being the
surviving corporation (the “Third Merger”), and (d) the merger of Merger Sub III
with and into Fluent with Fluent being the surviving corporation (the “Fourth
Merger”);

 

WHEREAS, Employee has been an officer and a key employee of Fluent since its
inception; and

 

WHEREAS, the parties desire to ensure that Employee’s expertise and knowledge
will continue to be available to the Company following the Business Combination.

 

NOW, THEREFORE, in consideration of the foregoing premises and the obligations
herein made and undertaken, the parties, intending to be legally bound, agree as
follows:

 

1. Contingency. This Agreement is contingent upon the Business Combination and
will not become effective until the effective time of the Fourth Merger (the
“Fourth Effective Time”).

 

2. Position, Duties, and Extent of Service. Upon the Fourth Effective Time,
(a) Employee will remain employed by Fluent and will hold the position of Vice
President and General Manager, Fluids Business Unit of the Company; (b) Employee
will have such responsibilities as the Company’s management shall from time to
time designate; (c) upon the request of the Company’s management, Employee will
serve as an officer and/or director of any of the Company’s subsidiaries; and
(d) Employee will render all services reasonably incident to the foregoing.
Employee hereby accepts such employment, agrees to serve the Company in the



--------------------------------------------------------------------------------

capacities indicated, and agrees to use Employee’s best efforts in, and will
devote Employee’s full working time, attention, skill and energies to, the
advancement of the interests of the Company and its subsidiaries and the
performance of Employee’s duties and responsibilities hereunder (excluding
reasonable and appropriate civic and charitable activities).

 

3. Salary. During Employee’s employment under this Agreement, the Company will
pay Employee his current salary of Two Hundred Fifteen Thousand U.S. Dollars
($215,000.00) (“Base Salary”). Such Base Salary will be subject to withholding
under applicable law, will be pro rated for partial years and will be payable in
periodic installments in accordance with the Company’s usual practice for
employees of the Company. For avoidance of doubt, this provision does not alter
the “at will” status of the employment relationship between Employee and the
Company, as more fully described in Section 15 of this Agreement.

 

4. Bonus. During Employee’s employment under this Agreement, Employee will be
eligible to participate in the Company’s Executive Bonus Plan and may receive
bonuses under such plan as determined by the Company’s Board of Directors and
Compensation Committee in their sole discretion.

 

5. Stock Option Grant. Subject to approval by the Company’s Board of Directors,
the execution by Employee of the Company’s standard Employee Agreement Regarding
Inventions, Trade Secrets, and Proprietary And Confidential Information (the
“Confidentiality Agreement”), and the execution by Employee of the Company’s
standard stock option agreement, the Company will grant to Employee options to
purchase shares of common stock of ALASKA, Inc. in an amount and on such terms
as authorized by the Board of Directors. These options shall be granted on the
later of (i) the Fourth Effective Time, or (ii) the date approved by the
Company’s Board of Directors. Any stock options granted to Employee pursuant to
this provision will be subject to a vesting schedule, and be governed by the
Second Amended and Restated ALASKA, Inc. 1996 Stock Option and Grant Plan, as
amended, and the standard form of option agreement.

 

6. Benefits. During Employee’s employment under this Agreement, Employee will be
entitled to participate in any retirement, medical insurance, dental insurance,
vision insurance, life insurance, disability insurance plans, employee stock
purchase and option plans, vacation programs, and other employment benefits as
in effect as of the Fourth Effective Time for employees of Fluent generally in
Employee’s work location (“Benefit Plans”). Such participation will be subject
to the terms of the applicable plan documents and generally applicable policies
of the Company. The Company retains the right to terminate or modify any such
Benefit Plans in its discretion, as permitted by law and the applicable plan
documents.

 

7. Vacation. Employee will be entitled to an annual vacation of up to 20 days at
times to be mutually agreed upon with the President and Chief Executive Officer
of ALASKA. Vacation will be accrued on a monthly basis at the rate of 1.67 days
per month. Employee will be eligible to participate in the Company’s vacation
plan (the “Current Plan”) in accordance with the terms of the Current Plan. In
the event that the Company establishes a new vacation plan, (the “New Plan”)
which is different from the Current Plan, Employee will at the time the

 

2



--------------------------------------------------------------------------------

Company institutes such New Plan, participate in the New Plan, subject to the
terms thereof. Employee will continue, under the New Plan, to be entitled to a
minimum of 20 days vacation.

 

8. Relocation. The Company will assist Employee with his relocation to the
United Kingdom or other mutually agreeable location of his choice following the
expiration of his L-1 Visa, provided that Employee has remained continuously
employed by the Company up to and including the time of such expiration. The
Company shall reimburse employee for all relocation expenses up to a maximum of
$20,000 (Twenty thousand Dollars). Notwithstanding the foregoing, the Company’s
obligation to provide relocation assistance will cease, and Employee will repay
to the Company all amounts expended by the Company for Employee’s relocation
assistance, in the event Employee terminates his employment with the Company
within one (1) year after the date of Employee’s relocation, unless the employee
terminates for Good Reason.

 

9. Severance. If, on or before December 31, 2009, (a) the Company terminates
Employee’s employment without Cause or (b) Employee voluntarily resigns for Good
Reason, then Company will pay Employee (i) his base salary (as in effect on the
date of the termination of employment) earned through the date of the Employee’s
termination, prorated on a daily basis together with all accrued but unpaid
vacation time earned by Employee during the fiscal year in which such
termination occurs, less all legally required and authorized withholdings, and
(ii) provide from the date of the termination of employment until December 31,
2009 (A) health care benefits equivalent to those Employee is receiving on the
date of the termination of employment and (B) his base salary (as in effect on
the date of the termination of his employment) prorated on a daily basis, less
all legally required and authorized withholdings. Notwithstanding the foregoing,
no severance benefits will be due to Employee unless Employee signs a general
release of claims drafted by the Company. In the event that Employee’s
employment is terminated by the Company for Cause, upon a voluntary termination
by Employee other than for Good Reason or upon Employee’s death or Incapacity,
the Company shall have no obligation to make any severance or other similar
payment to or on behalf of Employee. “Cause”, “Good Reason” and “Incapacity” are
defined as follows:

 

(a) Cause. “Cause” means (i) the commission of a felony or a crime involving
moral turpitude, (ii) the commission of any other act or omission involving
dishonesty or fraud with respect to the Company, any of its affiliates or
subsidiaries, or any of their respective customers or suppliers, (iii) conduct
which brings the Company or any of its affiliates or subsidiaries into public
disgrace or disrepute in any material respect, (iv) substantial and repeated
failure to perform duties of the office held by Employee as reasonably directed
by any of Employee’s supervisors or the Board of the Directors of the Company
(other than failure to perform such duties due to a leave of absence protected
by the federal Family and Medical Leave Act or any similar state or local law)
which is not cured within 30 days after notice thereof to Employee, (iv) gross
negligence or willful misconduct with respect to the Company or any of its
affiliates or subsidiaries, or (v) any other material breach of this Agreement
or the Confidentiality Agreement or violation of the Code, or violation of any
policy of the Company or its affiliates or subsidiaries established by their
Boards of Directors, which breach or violation, if curable, is not cured within
30 days after written notice thereof to Employee. A motor vehicle felony will
not constitute Cause unless it involves drunk driving.

 

3



--------------------------------------------------------------------------------

(b) Good Reason. “Good Reason” means the occurrence, without Employee’s consent,
of any of the following: (i) unless corrected within 15 days of written notice
by Employee to the Company’s Board of Directors of Employee’s objection thereto,
the assignment to Employee of any significant duties materially inconsistent
with Employee’s status as an officer of Company or a substantial diminution in
the nature of Employee’s responsibilities or Employee’s status; or (ii) a
reduction in Employee’s annual base salary as in effect on the Fourth Effective
Time, except for across-the-board salary reductions similarly affecting all
officers of the Company.

 

(c) Incapacity. “Incapacity” means the disability of Employee caused by any
physical or mental injury, illness or incapacity as a result of which Employee
is unable to effectively perform the essential functions of Employee’s duties as
determined by the Company’s Board of Directors in good faith, for a period of 90
consecutive days or a period of 120 days during any 180-day period; provided
that any determination of Incapacity shall be made in compliance with the
provisions of the Family Medical Leave Act.

 

10. Location and Travel. During Employee’s employment under this Agreement,
Employee’s primary work location will be the Company’s Lebanon, New Hampshire
office until the expiration of Employee’s L-1 visa in 2007. At the time of such
expiration, Employee’s primary work location will be in the United Kingdom or
other mutually agreeable location of his choice at a then-existing Company
office mutually agreeable to Employee and the Company. Employee acknowledges
that frequent international and domestic travel will be required throughout
Employee’s employment, at the discretion of management.

 

11. Expenses. Employee will be reimbursed for all reasonable expenses related to
business-related travel and out-of-pocket expenses incurred in the discharge of
his duties under this Agreement, to the extent authorized pursuant to the
applicable Company travel and business expense reimbursement policies and
practices (as such may be amended from time to time), provided that Employee
accounts for those costs and expenses in the manner prescribed from time to time
by the Company.

 

12. Reassignment of Duties. Employee acknowledges that, from time to time, it
may become necessary to reorganize the Company, its affiliates, related
companies and subsidiaries, or to reassign Employee’s duties and positions.
Accordingly, the Company may, upon written notice to Employee, assign this
Agreement to any affiliate or related company or subsidiary. In addition, the
Company may from time to time reassign Employee to another position or change
Employee’s position or duties, provided that such reassignment or changes are
reasonable, having regard to the experience and position of Employee (such
reassignment and changes being referred to as “Reasonable Changes”). Employee
will accept any Reasonable Changes, and no such assignment of this Agreement or
Reasonable Changes shall constitute a termination or constructive discharge of
Employee’s employment with the Company or a breach of this Agreement by Company.

 

4



--------------------------------------------------------------------------------

13. Company Policies. Employee agrees to abide by and will acknowledge in
writing (a) the Company’s Code of Business Conduct and Ethics, (b) the Company’s
Statement of Company Policy on Insider Trading and Disclosures and Insider
Trading Procedures, and (c) the Company’s Standard Business Practices, as each
may be in effect from time to time.

 

14. Confidentiality. Employee understands and agrees that this Agreement creates
a relationship of trust and confidence between Employee and the Company with
respect to (a) all of the Company’s confidential and proprietary information,
inventions and developments, and (b) the confidential and proprietary
information of others with which the Company has a business relationship
(“Confidential Information”). At all times, both during the term of this
Agreement and after its termination, Employee will keep in confidence and trust
all such Confidential Information, and will not use or disclose any such
Confidential Information without the prior written consent of the Company.

 

15. Inventions. Employee acknowledges and agrees that all inventions,
copyrightable works, trade secrets or other intellectual property produced by
Employee are the exclusive property of the Company, are works for hire, and
Employee assigns all right, title and interest in the foregoing to the Company.

 

16. Non-Compete and Non-Solicitation. In consideration for the amounts Employee
is receiving for Employee’s stock in Fluent in connection with the Business
Combination, and for Employee’s opportunity to be employed by the Company,
Employee hereby agrees to non-compete and non-solicitation period of five
(5) years following the Fourth Effective Time (“Non-Compete Period”). During the
Non-Compete Period, Employee will not:

 

(a) solicit business from any current or prospective customer of the Company;

 

(b) offer to provide engineering simulation software and technologies utilized
by engineers and designers (“Engineering Simulation Software”) or other products
and/or services that are competitive with the products and/or services of the
Company, directly or indirectly, whether as employee, owner, partner,
shareholder, co-venturer, consultant, agent or otherwise, work, engage,
participate, consult or invest in any business activity anywhere in the world
which develops, manufactures or markets products or performs services that are
competitive with the products and/or services of the Company, or products and/or
services that the Company has under development or that are subject to active
planning at any time during the term of this Agreement, including without
limitation, business activities which compete with the Company’s core business
of Engineering Simulation Software (“Competitor”); or

 

(c) hire, solicit to hire or otherwise retain any employee of the Company for
employment, independent contractor or other consulting work.

 

Notwithstanding the foregoing, however, Employee understands that Employee may
hold stock in a Competitor if the stock is publicly traded and the amount of
stock Employee holds is less than 1% of the outstanding capital stock of the
Competitor. Employee understands that the restrictions set forth in this
Section 16 are intended to protect the Company’s interest in

 

5



--------------------------------------------------------------------------------

Confidential Information and established customer and employee relationships and
goodwill, and agrees that such restrictions are reasonable and appropriate for
this purpose. Employee acknowledges that the restrictions set forth in this
Section 16 do not preclude Employee from finding employment or other gainful
economic opportunities in the fields of professional engineering or
non-engineering software.

 

17. Employment “At Will”. This Agreement is not, and shall not be construed as,
an agreement to employ Employee for any specific term or period of time. Rather,
Employee is an employee “at will” of the Company. As such, Employee may resign
employment at any time for any reason and Company may terminate his employment
at any time for any reason. For avoidance of doubt, Employee’s “at will” status
shall not diminish the other rights and benefits of Employee pursuant to this
Agreement.

 

18. Prior Employment Agreement. In connection with and contingent upon the
Business Combination, effective at the Fourth Effective Time:

 

(a) the Executive Employment Agreement among Fluent (formerly Fluent Holdings,
Inc.) and Employee dated July 1, 2000, as amended May 1, 2004 (the “Prior
Employment Agreement”), terminates and is superceded by this Agreement; and

 

(b) Employee will execute a waiver substantially in the form attached hereto as
Exhibit A.

 

19. Prevailing Party. In the event of any suit, action or proceeding based upon,
arising out of or relating to the breach or enforcement of any of the provisions
of this Agreement in which a party hereto contests any right or interest in this
Agreement of any of the other parties hereto, the prevailing party or parties
(as determined by the court) in such action or proceeding (including any
appellate proceedings therein and related thereto), or the non-dismissing party
in the event of a voluntary dismissal by the party instituting the action, shall
be entitled to recover its costs and expenses, including without limitation,
attorneys’ fees, reasonably incurred in connection therewith.

 

20. Entire Agreement and Modification. This Agreement constitutes the complete
agreement between the parties relating to the subject matter hereof and
supersedes all prior proposals, agreements, understandings, representations and
communications, whether oral or written, with respect to the subject matter of
this Agreement. This Agreement may be modified only by written amendment signed
by the parties.

 

21. Assignment. Employee will not assign, transfer or subcontract this Agreement
or any of his obligations hereunder.

 

22. Choice of Law. The rights and obligations of the parties under this
Agreement will be governed by and construed under the laws of the Commonwealth
of Pennsylvania without reference to conflict of laws principles.

 

6



--------------------------------------------------------------------------------

23. Severability. If any provision of this Agreement will be found by any court
or administrative body of competent jurisdiction to be invalid or unenforceable,
the invalidity or unenforceability of such provision will not affect the other
provisions of this Agreement and all provisions not affected by such invalidity
or unenforceability will remain in full force and effect. The parties hereby
agree to attempt to substitute for any invalid or unenforceable provision a
valid and enforceable provision which achieves to the greatest extent possible
the economic, legal and commercial objectives of the invalid or unenforceable
provision.

 

24. Survival. The provisions of this Agreement which by reasonable
interpretation are intended to survive termination of this Agreement, shall
survive the termination unless otherwise agreed to by the parties in writing.

 

[Signature Page Follows Next]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have caused
this Agreement to be executed.

 

ANSYS, INC.

     

HASAN FERIT BOYSAN, PH.D.

By:

 

/s/ James E. Cashman III

     

By:

 

/s/ Hasan Ferit Boysan

Name:

 

James E. Cashman III

     

Date:

 

February 15, 2006

Title:

 

President and Chief Executive Officer

           

Date:

 

February 15, 2006

           

FLUENT, INC.

       

By:

 

/s/ Bharatan R. Patel

           

Name:

 

Bharatan R. Patel, Ph.D.

           

Title:

 

Chief Executive Officer

           

Date:

 

February 15, 2006

           

 

[Signature Page to Employment Agreement – Hasan Ferit Boyson, Ph.D.]